Citation Nr: 1527879	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-38 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This appeal comes to the Board of Veterans' Appeal (Board) on appeal from September 2005 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas

As to the claim for a compensable rating for bilateral hearing loss, the Board has characterized this issue as it appears above because while the September 2005 rating decision denied a compensable rating for only right ear hearing loss, during the pendency of the appeal the RO granted service connection for left ear hearing loss in a September 2009 rating decision and since that time they have been rated as a single disability.  See 38 C.F.R. §§ 4.85, 4.86 (2014).

The Veteran testified at a hearing before the undersigned at the RO (Travel Board hearing) in April 2015.

The Board also notes that additional evidence has been added to the claims file since the issuance of the last statement of the case.  Nonetheless, the Board finds that a remand for agency of original jurisdiction (AOJ) of that evidence is not required because in January 2015 the Veteran waived such review.  See 38 C.F.R. § 20.1304(c) (2014).  

The claim for an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's bronchitis is not related to his military service.

2.  The preponderance of the evidence shows that the Veteran's allergic rhinitis is not related to his military service.

3.  The audiometric test results obtained during examination by VA audiologists correspond to a numeric designation of no greater than I in the right ear and I in the left ear at all times during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  Allergic rhinitis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic Code 6100 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the service connection claims, the Board finds that the letter dated in January 2005, prior to the September 2005 rating decision, along with the letter dated in June 2014 provided the appellant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  Although complete notice was not provided prior to the initial adjudication,  readjudication of the claims in the December 2014 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the rating claim, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held, among other things, that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the April 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current claimed disabilities are related to his service.  They also asked questions to draw out the current state of the Veteran's service connected hearing loss.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and a compensable rating.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence.

As to the service connection claims, the Veteran was not afforded VA examinations because only conclusory, generalized lay statements linked the disabilities with service.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

As to the rating claim, the record also shows that Veteran was provided VA examinations in May 2008, April 2009, and December 2013.  The Board finds these examinations are adequate to adjudicate the claim because after a review of the record on appeal and/or an examination of the Veteran the examiners' provided opinions as to the current severity of his bilateral hearing loss that allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  The Board also finds that the April 2009 and December 2013 VA examiners substantially complied with the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) because the examiners, in substance, opined as the functional impact the Veteran's hearing was having on his daily activities and employment.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the appellant's claims files show, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



The Service Connection Claims

The Veteran and his representative contend that the appellant's current bronchitis and allergic rhinitis were caused by his military service, including his exposure to Agent Orange while serving in the Republic of Vietnam.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307 (2014).  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to the presumptions found at 38 C.F.R. § 3.309(e), the Board notes that, while the record shows that the Veteran served in the Republic of Vietnam during the Vietnam Era, the list of diseases associated with exposure to certain herbicide agents neither includes bronchitis or allergic rhinitis.  38 C.F.R. § 3.309(e).  Accordingly, the Board finds that entitlement to service connection for bronchitis and allergic rhinitis must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

As to service connection by other means, the service treatment records, including the July 1971 separation examination, are negative for complaints, diagnoses, or treatment for bronchitis and allergic rhinitis.  In fact, at the July 1971 examinations it was specifically opined the Veteran's nose, sinus, lungs, and chest were normal.  

Post-service records generated by the Veteran's ex-employer Du Pont, document his complaints and treatment for a cough, sore throat, and/or sinus draining starting in 1972.  In the 1970's, these records show the Veteran being diagnosed with upper respiratory infections and viral infections since 1972.  Starting in the early 1980's, the employment records also show these symptoms being diagnosed as laryngitis and sinusitis.  However, while an employment medical record shows the Veteran being seen with "allergic congestion" in 1986, neither these medical records nor any other medical records found in the claims file show his being diagnosed with bronchitis until 1988 and allergic rhinitis until 2003; at least 17 years after his 1971 separate from active duty.  Nothing in these records suggest a link to service.  All of this weighs again a conclusion the Veteran sustained an in-service disease or injury that caused his current disabilities.  The record is likewise negative for any medical opinion finding a relationship between the Veteran's current bronchitis and allergic rhinitis and a disease or injury of service origin.  As to any lay claims that the bronchitis and allergic rhinitis are due to service, they are not probative because they are offered by those without any medical expertise.  

In this case, the Board concludes that bronchitis and allergic rhinitis were not present in service or for many years thereafter, and that the greater weight of the evidence is against the conclusion either was the result of a disease or injury incurred in service.  Accordingly, the claims of service connection are denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Also see Hickson, supra;

The Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A current level of disabilty can include multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  This is referred to as a staged rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected bilateral hearing loss is rated as non compensable under the provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

With the above criteria in mind, the Board notes that at the May 2008 VA examination the Veteran had puretone thresholds 10, 10. 30, and 70 decibels in the right ear and puretone thresholds of 10, 15, 40, and 55 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 30 decibels in both ears.  Speech recognition ability was 96 percent in the in the right ear and 94 percent in the left ear.  

At the April 2009 VA examination, the Veteran had puretone thresholds 10, 15, 25, and 70 decibels in the right ear and puretone thresholds of 10, 15, 35, and 60 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 30 in both ears.  Speech recognition ability was 92 percent in both ears.   

At the December 2013 VA examination, the Veteran had puretone thresholds 15, 15, 45, and 70 decibels in the right ear and puretone thresholds of 20, 20, 50, and 65 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 36 decibels in the right ear and 39 decibels in the left ear.  Speech recognition ability was 94 percent in the in both ears.  

With application of the above VA test results to 38 C.F.R. § 4.85, Table VI, and Table VII, the Board finds that the Veteran's right ear hearing loss is assigned a numeric designation of I and the left ear hearing loss is assigned a numeric designation of I at all of the examinations.  These test scores result in the appellant's bilateral hearing loss being rated as non compensable under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  This is true at all times during the pendency of the appeal and therefore consideration of a staged rating is not warranted.  Fenderson, supra.

As to 38 C.F.R. § 4.86(a) and (b), the Board notes that at none of the above examinations were the puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz each at 55 decibels or more, or puretone threshold at 1,000 hertz found to be 30 decibels or less when puretone threshold at 2,000 Hertz was 70 decibels or more.  Therefore, the Board finds that neither 38 C.F.R. § 4.86(a) or (b) apply to the current appeal.  This is true at all times during the pendency of the appeal and therefore staged ratings are not warranted.  Fenderson, supra.

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluation for the bilateral hearing loss is inadequate.  Indeed, the Veteran is seeking a higher evaluation due to the severity of his hearing loss and the criteria specifically rates his disability based on this.  Therefore, the Board finds that the criteria reasonably contemplate whatever symptoms are presented.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected bilateral hearing loss and his other service connected disabilities, and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Lastly, because the Veteran has never claimed that his hearing loss, acting alone or in conjunction with his other service connected disability, prevents him from obtaining and/or maintaining employment, the Board need not consider whether he meets the criteria for a total disability rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence of record is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bronchitis is denied.

Service connection for allergic rhinitis is denied. 

An initial compensable rating for bilateral hearing loss is denied at all times during the pendency of the appeal.


REMAND

At the time of the Veteran's hearing before the Board in April 2015, there evidently was some question as to whether the claim for an increased rating for PTSD had been perfected for appeal, since it was not discussed at that hearing.  Review of the claims file now confirms it was perfected for appeal upon the submission of a VA Form 9, in October 2014.  On this document, the Veteran requested a video conference hearing.  Because the Veteran neither provided testimony as to this issue at his subsequent April 2015 Travel Board hearing nor has he since withdrawn this hearing request, the Board finds that a remand to provide him with the hearing is required.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

Accordingly, this issue is REMANDED to the RO for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge in connection with his claim for an increased rating for PTSD.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
















Department of Veterans Affairs


